OE 7 ns a i i a are } ET i ca we Tt ne I 7 ey De ee te ae se se magenta gta als

Case 2:18-cv-14828-CCC-JBC Document16 Filed 12/11/18 Page 1 of 2 PagelD: 163

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CHESTER M. ROTHMAN, No.: 2:18-cv-14828-CCC-JBC
Plaintiff, Civil Action
V. Hon. Claire C. Cecchi, U.S.D.J.

Hon. James B. Clark, U.S.M.J.

DR. AMER SYED, DR. SAQUIBA SYED,
ALPINE MEDICAL GROUP LLC,
ALPINE MEDICAL ASSOCIATES PC, STIPULATION OF DISMISSAL
ALPINE MEDICAL MANAGEMENT WITH PREJUDICE

INC., ALPINE MEDICAL ASSOCIATES
LLC, JANE/JOHN DOES 1-25, and RWJ
BARNABAS HEALTH INC.,

Defendants.

 

 

THIS MATTER having been settled between the parties, IT IS HEREBY
STIPULATED AND AGREED by and between plaintiff Chester M. Rothman and
counsel for defendant RWJBarnabas Health, Inc. and Barnabas Health Medical
Group, P.C., that the Complaint against them be and hereby is dismissed with

prejudice and without fees and costs.

CHESTER M. ROTHMAN BRESSLER, AMERY & ROSS, P.C.
Plaintiff, Pro Se Attorneys for Defendant
RW4JBarnabas Health, Inc.

 
  

 

 

ao —
We IZ

“Chester M. Rothman \ __BEnj amin J. DiLorenzo--—__
we

Me

5158663

 

 
a t RE SP ste as 7 a - GE EEE EI eee 1

Case 2:18-cv-14828-CCC-JBC Document16 Filed 12/11/18 Page 2 of 2 PagelD: 164

ms

DATED: 4~ fic 7) (S DATED: Dec /(, 2 O08

5158663
